DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 was considered by the examiner.

	
	
	
Drawing Objections
Examiner withdraws the previous drawing objection directed to figure 12 based upon Applicant’s statement that figure 12 is not prior art.
Any and all drawing corrections required in the parent application, 16/181,854, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It appears claim 1 is directed to figure 8 and figure 11. However, figure 8 is a cross-section view of figure 7, and figure 11 is a cross-section view of figure 10. While figure 7 and figure 10 appear to be showing the same plan view there are differences. The claimed difference is element CH1/SCA in figure 7. There is no such element in figure 10. Therefore, it appears that Applicant is attempting to make a new embodiment from these two different embodiments. Further, figure 8 contains element CE (common electrode) above ML6 (metal line), while figure 10 shows no element CE, and thus cannot show element CE connected to a metal line ML6. This presents an issue as the claim requires a common electrode connected to a metal line (figure 8), and a series of metal layers connected to a drain electrode (figure 10). 
Applicant asserts that figures 7-11 are directed to the same embodiment. Examiner respectfully disagrees. There is no drawing which ties figures 7-8 together with figures .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
Any and all specification corrections required in the parent application, 16/181,854, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
Examiner withdraws the previous specification objections based upon Applicant’s amendment to the specification.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19,
It appears claim 1 is directed to figure 8 and figure 11. However, figure 8 is a cross-section view of figure 7, and figure 11 is a cross-section view of figure 10. While figure 7 and figure 10 appear to be showing the same plan view there are differences. The claimed difference is element CH1/SCA in figure 7. There is no such element in figure 10. Therefore, it appears that Applicant is attempting to make a new embodiment from these two different embodiments. Further, figure 8 contains element CE (common electrode) above ML6 (metal line), while figure 10 shows no element CE, and thus cannot show element CE connected to a metal line ML6. This 
Therefore, it appears that new claim 19 is introducing new matter into the application because it appears to be a newly created embodiment formed by mixing the embodiments of figure 8 and figure 10.
As stated in the drawing section above, Applicant’s arguments concerning claim 19 are not persuasive. Therefore, claim 19 introduces new matter. The new matter is the combination of different embodiments shown in figures 7-8 and figures 10-11. This combination was not disclosed in the drawings or specification. As such it is considered new matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22,
The limitation of claim 22 is unclear. Examiner recommends…
Wherein the first through-hole comprises a first portion and a second portion,
Wherein the first portion and second portion horizontally divide the first through-hole,
Wherein the first portion comprises a first stacked layer body which includes the drain electrode, the first metal layer, the third insulating film, and the pixel electrode stacked in this order;
Wherein the second portion comprises a second stacked layer body which incudes the drain electrode, the first metal layer, and the pixel electrode stacked in this order without the third insulating film.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2018/0006098 A1) (“Hong”).


    PNG
    media_image1.png
    455
    691
    media_image1.png
    Greyscale

Regarding claim 19, Hong teaches at least in figure 9, and Examiner’s annotated figure 9 above:


a drain electrode (A; where it is obvious that source/drain connections of a transistor are interchangeable) connected to the semiconductor (120) and formed of a metal material (¶ 0087, where A, part of 152, can be made of a metal material);  
a first insulating film (105) including a first through-hole penetrated (B) to the drain electrode (A), and being formed of an organic insulating material (¶ 0085, where 105 is stated as being organic however it is well-known that one can use organic material as they are obvious variants of each other); 
a first metal layer (C) in contact with the drain electrode (A) inside at the first through-hole (B) (where since C and A are the same material they can be, and are, considered to be in contact inside B) ; 
a second insulating film (107) located on the first insulating film (105), and including a second through-hole (D) overlapping the first through-hole (B); 
a third insulating film (109) located on the second insulating film (107), and including a third through-hole (E) overlapping the second through-hole (D); 
a metal line (F) located between the first insulating film (105) and the second insulating film (105), and being formed of a same material as a material of the first metal layer (F and A are shown with the same shading/harsh marks, and thus they are shown being the same material); 
a common electrode (G) located between the second insulating film (107) and the third insulating film (109), and being electrically connected to the metal line (G and F are shown electrically connected together); and 
a pixel electrode (H) located on the third insulating film (H is on 1090), and being electrically connected to the drain electrode (H) via the first to third through-hole (B/D/E), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0115561 A1) (“Tang”), in view of evidentiary reference Tagusa et al. (US 5,859,683) (“Tagusa”).

    PNG
    media_image2.png
    426
    589
    media_image2.png
    Greyscale

Regarding claim 19, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:


a drain electrode (A; where it is obvious that source/drain connections of a transistor are interchangeable) connected to the semiconductor (122) and formed of a metal material (examiner is taking official notice that the drain electrode can be formed of a metal material); 
a first insulating film (125) including a first through-hole penetrated (B) to the drain electrode (A), and being formed of an organic insulating material (Tang does not teach the material of 125, however Tagusa teaches in col. 16 at lines 50-53, where interlayer insulating layers can be formed of organic or inorganic insulating material); 
a first metal layer (C) in contact with the drain electrode (A) inside the first through-hole (B) (where since C and A are the same material they can be, and are, considered to be in contact inside B); 
a second insulating film (200) located on the first insulating film (125), and including a second through-hole (D) overlapping the first through-hole (D overlaps B); 
a third insulating film (400) located on the second insulating film (200), and including a third through-hole (E) overlapping the second through-hole (D); 
a metal line (F) located between the first insulating film (125) and the second insulating film (200), and being formed of a same material as a material of the first metal layer (F and A are shown with the same shading/harsh marks, and thus they are shown being the same material); 
a common electrode (G) located between the second insulating film (200) and the third insulating film (400), and being electrically connected to the metal line (G and F are shown electrically connected together); and 

wherein the first metal layer (C) is disposed between the drain electrode (A) and the third insulating film (400) inside of the first through-hole (C is inside B).
Regarding claim 20, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
a signal line (H) formed of a same material as a material of the drain electrode (while not taught by Hong it is obvious that F and H could have been formed of the same material as they are both conductors in a TFT) , 
wherein the metal line (F) is located directly above the signal line (H).
Regarding claim 21, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
wherein: the first insulating film (125) includes an inclined surface at the first through-hole (B is inclined); 
a part of the first metal layer (C) is in contact with the inclined surface (C is in contact with the inclined surface of 125 at B); and 
a part of the second insulating film (200) and a part of the third insulating film (400)cover the inclined surface (200/400 cover B).
Regarding claim 23, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
wherein the common electrode (G) is located directly above the metal line (F), and 

Regarding claim 24, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
Applicant is claiming a fourth insulating film without claiming a distinction between the fourth insulating film and the first insulating film. Therefore, the material of the fourth insulating film can be made of the same material as the first insulating film. Thus, in the final product one would not be able to tell the difference between the first and fourth insulating films. As such, the fourth insulating film can be considered a section of the first insulating film. Likewise, Applicant’s fifth through can be considered an extension of the first through hole. Thus, based upon a lack of distinction in the claims the prior art reads on this claim.
Regarding claim 25, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
When the device is used the pixel electrode (600) will be “electrically” connected to the first metal layer (C). This is because when the device is used all pixels and transistors, and their corresponding wires/contact/vias, etc. will be electrically connected.
Regarding claim 26, Tang teaches at least in figure 9, and Examiner’s annotated figure 9 above:
And edge of the third through hole (E) is located inside the second through hole (E) (the rational for claim 26 is the same rational for claim 24).




Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
Applicant asserts the first metal layer in contact with the drain electrode does not make contact inside the first through hole.
This argument is unpersuasive. As can be seen in the analysis of the claims above there is no material or structural difference between the drain electrode and the first metal layer. Since, Applicant has not claimed a distinction under BRI the drain electrode and the first metal layer can be formed of the same material. Therefore, where the drain electrode and the first metal layer connect is not a patentable distinction because since they are formed of the same material they can “connect” anywhere along their respective structures. This is because in the final product one would not know where the drain electrode ends and the first metal layer starts.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822